— Proceeding pursuant to CPLR article 78 to review so much of a determination of the respondent Secretary of State, dated December 27, 1977, as, after a hearing, found that the petitioner had demonstrated untrustworthiness and incompetency as a real estate broker under subdivision 1 of section 441-c of the Real Property Law and suspended his license as a broker for a period of six months or, in lieu thereof, imposed a fine of $1,000. Determination confirmed insofar as reviewed and proceeding dismissed on the merits, with costs. The case of Partridge v Lomenzo (37 AD2d 180), upon which petitioner relies heavily, is distinguishable on its facts. The other points urged by petitioner have been considered and have been found to lack merit. Gulotta, J. P., Shapiro, Cohalan and Margett, JJ., concur.